DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     BERNADETTE RITA PERRY,
                           Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1270

                              [August 1, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 562012CF001342 A.

  Bernadette Rita Perry, Brooksville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., DAMOORGIAN and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.